DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       FRANCIS W. SUGHRUE,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-1807

                         [November 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. 88-20264-
CF10A.

  Francis W. Sughrue, Arcadia, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.